Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1, 6-9 and 10 are currently pending in this application. Claims 2-5 and 11-14 have been canceled.

Response to Applicant’s Remarks
Applicant’s claim amendments filed 01/22/2021 overcame the rejections presented in the office action filed 11/25/2020, therefore the rejections have been withdrawn.  Claims 1 and 10 have been rewritten to include the allowable subject matter of claim 5 and 14 respectively, and all of the limitations of the base claim and intervening claims 2-4 and 11-13, respectively.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Mattioli and Emily Denisco on March 5, 2021.
Claims 1 and 10 have been amended as follows: 
-- 1. (Currently Amended) A machine-tool-state determination system configured to determine a state associated with a machine tool including a rotation mechanism for processing a member, the machine-tool-state determination system comprising: a sensor configured to acquire a state value from the machine tool; a cutting mechanism that cuts the member in cooperation with an operation of the rotation mechanism and has a plurality of blades for cutting the member; and an analysis device including a processor and a memory connected to the processor, wherein the analysis device: performs spectral analysis with time series data of the state value, to extract a rotational ; and compares a result of clustering on feature-amount data newly generated, with the learning information, to detect an abnormality of the machine tool, and wherein the axes corresponding to the plurality of principal components include an axis defined by a linear combination of the axes corresponding to the feature amounts, with the axis corresponding to the ratio being large in weight factor.--
	-- 10. (Currently Amended) A machine-tool-state determination method to be executed by a system that manages a machine tool having a rotation mechanism for processing a member and a cutting mechanism that has a plurality of blades that cuts the member in cooperation with an operation of the rotation mechanism, the system including a sensor configured to acquire a state value from the machine tool, and an analysis device including a processor and a memory connected to the processor, the machine-tool-state determination method comprising: performing spectral analysis with time series data of the state value, to extract a rotational frequency of the rotation mechanism and a harmonic wave to the rotational frequency, with the analysis device; selecting, from the harmonic wave, such a harmonic wave as a difference between the selected harmonic wave and a frequency obtained by multiplying the rotational frequency by the number of blades included in the cutting mechanism is smallest, with ; and comparing a result of clustering on feature-amount data newly generated, with the learning information, to detect an abnormality of the machine tool, with the analysis device, and wherein the axes corresponding to the plurality of principal components include an axis defined by a linear combination of the axes, with the axis corresponding to the ratio being large in weight factor. --

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Nakasu et al. (US 2014/0288882) teaches a machine-tool-state determination system configured to determine a state associated with a machine tool (abnormality detection of a machine tool 100, fig.2) including a rotation mechanism for processing a member (processing tool 104 holds and rotates by main axis 103 in the axial direction and cut material 105, fig.2 and par.0039), the machine-tool-state determination system (fig.2) comprising: a sensor configured to acquire a state value from the machine tool (sensor not shown to measure cutting state quantity and output force sensor signal, value of a drive current for main axis motor, acceleration signal, acoustic signal, and -1, fig.5B, par.0047) and a harmonic wave to the rotational frequency (harmonic frequencies, an integral multiples of fundamental frequency as generated in fig.5C, par.0047); calculates a ratio of an amplitude of the rotational frequency and an amplitude of the harmonic wave (ratios between fundamental and harmonics of cutting force components, abstract and par.0055 and figs.8-9B and fig.15); generates feature-amount data including the state value and the ratio as feature amounts (radial cutting-in quantity and harmonic ratio, figs.9A-B and fig.15); and determines a state associated with the machine tool, based on a result (abnormality determination 15, fig.10 and par.0065 and 0069).

Shindou (US 2018/0181105) teaches of a machine-tool-state determination system (Shindou: fig.6) to perform clustering with the feature-amount data; and determine a state associated with the machine tool, based on a result of the clustering (Shindou: using learning model to determine clusters of machining information such as feed rate, rotation speed of spindle and cutting resistance to estimate the tool life, figs.5, 7-8 and par.0030, par.0039, and par.0047).

 Lever et al. (“Points of significance: Principal component analysis”, July 2017, Springer Nature, Vol.14 No.7, p.641-642) teaches a system to analyze large amount of input data (Lever: p.641, col.1) and performing principal component analysis with the feature-amount data to select a plurality of principal components (transforming high dimensional features data into fewer dimensions of features by using principal component analysis where maximum number of PCs is based on number of features, p.641, col.1); converting the feature-amount data in a feature amount space including 

However, the prior art of record as stated, taken alone or in combination, fails to disclose or render obvious the subject matter of: “retaining, as learning information, a result of clustering with learning data indicating a normal state and learning data indicating an abnormal state; and comparing a result of clustering on feature-amount data newly generated, with the learning information, to detect an abnormality of the machine tool, with the analysis device”.

Allowable Subject Matter
Claims 1, 6-9, and 10 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A machine-tool-state determination system configured to determine a state associated with a machine tool including a rotation mechanism for processing a member, the machine-tool-state determination system comprising: a sensor configured to acquire a state value from the machine tool; a cutting mechanism that cuts the member in cooperation with an operation of the rotation mechanism and has a plurality of blades for cutting the member; and an analysis device including a processor and a memory connected to the processor, wherein the analysis device: performs spectral analysis with time series data of the state value, to extract a rotational frequency of the 
The primary reason for the allowance of claim 10 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A machine-tool-state determination method to be executed by a system that manages a machine tool having a rotation mechanism for processing a member and a cutting mechanism that has a plurality of blades that cuts the member in cooperation with an operation of the rotation mechanism, the system including a sensor configured to acquire a state value from the machine tool, and an analysis device including a processor and a memory connected to the processor, the machine-tool-state determination method comprising: performing spectral analysis with time series data of the state value, to extract a rotational frequency of the rotation mechanism and a harmonic wave to the rotational frequency, with the analysis device; selecting, from the harmonic wave, such a harmonic wave as a difference between the selected harmonic 
Claims 6-9 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                      March 5, 2021